DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed on 07/25/2022 with respect to claims 1-23 have been fully considered but are not persuasive.

	Page 9 of Applicant remarks discloses “Voigt does not disclose same data is written to different SSDs”, which is not persuasive because fig. 3 of Voight discloses the copy data stream 316 going to multiple (different) SSDs 102. For Example, see paragraph 0051 of Voight, which discloses “for a write transaction, the intent record 310 and the data 308 are merged 312 to form a data stream 314. The data stream 314 is then sent to the respective SSDs 102, as indicated by line 316, based on the layout template provided by the layout template selector 302, as indicated by line 318. Thus, for a write transaction, each part of the data transfer for each SSD 102 includes both the data 308 and the intent record 310. For a read transaction, only the intent record 310 for each part is sent to the respective SSD 302”.

OBJECTIONS TO THE CLAIMS


	Claims 19-21 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claims 19-21, the preamble discloses the phrase ‘the computer-readable medium’. There is insufficient antecedent basis for this limitation in the claim. ‘A computer-readable medium’ was not previously discloses. Correction is needed.
	As per claim 18, the “if” statement in line 2 is confusing because it’s not clear if the “if” statement will actually happen. Correction is needed.

	
REJECTIONS NOT BASED ON PRIOR ART

	Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   

3.	Claims 19-21 are directed to “the computer-readable medium …” and, in light of the Specification (see paragraph 0070), which provides the definition of the computer-readable medium, which does not exclude all signals since it does not use positive language such as “only non-transitory” for all specific storage devices. Specifically, the specification provides an exemplary definition of computer-readable medium and recites this may be a and non-volatile memory, but it does not explicitly exclude signals from the open-ended definition. Therefore, in giving the broadest reasonable interpretation to these claims, the computer-readable medium may be signals which are non-statutory subject matter. See also, Kappos' Memo, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010), available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf). 


REJECTIONS BASED ON PRIOR ART
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.         Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voigt (US pub. 2019/0034103), hereinafter, “Voigt”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Voigt discloses an apparatus (appliances 110 of figs. 1 and 3, as discloses in paragraph 0025) comprising: a network interface (RNIC 112) comprising at least one processor (CPU 120) communicatively coupled to a memory device (combined SSDs 102), the at least one processor to: access (note, to ‘access’ a packet is being interpreted as to receive or have a packet) a packet (data stream 314 of fig. 3, as discloses in paragraph 0051) and based on the packet including a designation [with respect to ‘designation’, see paragraph 0031, which discloses that “the CPU remains in control of data layout" and in paragraph 0034, which discloses "each layout template lists a set of SSDs 102 and indicates which portion of the data for each portion of an LBA go to each of the SSDs 102 when that layout is selected"; in other words, the processor controls (designates) data transfer] to copy a portion (data 308 portion of data 316, as disclose in fig. 3 and paragraph 0051) of the packet to at least two destinations (two SSDs 102) in the memory: copy a first portion (data 308 portion of data 316 to a first SSD 102) of the packet to a first destination based on the designation and copy the first portion (data 308 portion of data 316 to a second SSD 102) of the packet to a second destination based on the designation [see paragraph 0051, which discloses “for a write transaction, the intent record 310 and the data 308 are merged 312 to form a data stream 314. The data stream 314 is then sent to the respective SSDs 102, as indicated by line 316, based on the layout template provided by the layout template selector 302, as indicated by line 318. Thus, for a write transaction, each part of the data transfer for each SSD 102 includes both the data 308 and the intent record 310. For a read transaction, only the intent record 310 for each part is sent to the respective SSD 302”. According to paragraph 0051, the same data 316 (combination of 308 and 310), is copied to multiple SSDs 102]. 

3.         As per claim 2, Voigt discloses “The apparatus of claim 1” [See rejection to claim 1 above], wherein the at least one processor is to: determine if the packet includes a designation to copy a portion of the packet to at least two destinations in the memory (see paragraphs 0035 and 0090). 

4.         As per claim 3, Voigt discloses wherein: the packet includes the first portion (data 308, as disclose in fig. 3 and paragraph 0051) and a second portion (intent record 310, as disclose in paragraphs 0051 and 0090) and based on the packet including a designation to copy the first portion to an associated at least one destination and the second portion to an associated at least one destination, the network interface is to perform at least one copy of the first portion to the associated at least one destination and the network interface is to perform at least one copy of the second portion to the associated at least one destination (see paragraphs 0051 and 0090 and fig. 3). 

5.         As per claim 4, Voigt discloses wherein the first portion is different than the second portion (see paragraph 0051 or fig. 3). 

6.         As per claim 5, Voigt discloses wherein: the packet includes the first portion, a second portion and a third portion and based on the packet including a designation to copy the first portion to an associated at least one destination, the second portion to an associated at least one destination, and the third portion to an associated at least one destination (see fig. 3), the network interface is to: perform at least one copy of the first portion to the associated at least one destination, perform at least one copy of the second portion to the associated at least one destination, and perform at least one copy of the third portion to the associated at least one destination (see fig. 3. Note, the claim language doesn’t exclude the different portions to be at respective locations). 

7.         As per claims 6, 15 and 19, Voigt discloses wherein the designation comprises a portion of a header that indicates performance of a multi-write operation and at least one destination (see paragraphs 0051 and 0090 and fig. 3). 

8.         As per claims 7, 16 and 20, Voigt discloses wherein the designation comprises a header that indicates one or more of: an op code to specify a multi-write operation, a number of memory regions that the portion will be written to, a size of incoming payload, or an offset into a memory region where a write is to begin (see paragraphs 0051 and 0090 and fig. 3). 

9.         As per claim 8, Voigt discloses, comprising at least one direct memory access (DMA) engine to perform a copy of the first portion of the packet to the first destination and the second destination (see paragraph 0024 and fig. 3). 

10.         As per claims 9 and 17, Voigt discloses wherein the first destination and the second destination comprise memory addresses accessible to one or more of: an accelerator, graphics processing unit, or central processing unit (see fig. 4). 

11.         As per claim 10, Voigt discloses further comprising one or more of: a compute sled, a data center, server, rack, blade, or a host computer (see fig. 1). 

12.         As per claim 11, Voigt discloses a method comprising: receiving a single packet (data stream 314 of fig. 3, as discloses in paragraph 0051) with an indication to copy a portion (data 308 portion of data 316 to a first SSD 102) of the packet to a first destination (a first SSD 102) and to copy a second portion (intent record 310, as disclose in paragraphs 0051 and 0090) of the packet (data stream 314) to a second destination (a second SSD 102), wherein the single packet includes at least one header field that includes the indication (see paragraphs 0051 and 0090, which teach data stream 314, which inherently understood to include a header) (Note, the claim language doesn’t exclude the different portions to be at respective locations); performing, by a direct memory access (see paragraph 0024), a copy of the portion to the first destination; and performing, by a direct memory access, a copy of the second portion to the second destination [see paragraph 0051, which discloses “for a write transaction, the intent record 310 and the data 308 are merged 312 to form a data stream 314. The data stream 314 is then sent to the respective SSDs 102, as indicated by line 316, based on the layout template provided by the layout template selector 302, as indicated by line 318. Thus, for a write transaction, each part of the data transfer for each SSD 102 includes both the data 308 and the intent record 310. For a read transaction, only the intent record 310 for each part is sent to the respective SSD 302”. According to paragraph 0051, the same data 316 (combination of 308 and 310), is copied to multiple SSDs 102]. 

13.         As per claim 12, Voigt discloses wherein a network interface (RNIC 112) performs the receiving and performing the copies (see fig. 3). 

14.         As per claim 13, Voigt discloses wherein the portion immediately precedes the second portion in the single packet (see paragraphs 0051 and 0090). 

15.         As per claim 14, Voigt discloses wherein the single packet includes an indication to copy a third portion of the packet to a third destination and to copy a fourth portion of the packet to a fourth destination and comprising: performing, by a direct memory access operation, a copy of the third portion to the third destination and performing, by a direct memory access operation, a copy of the fourth portion to the fourth destination (see paragraphs 0051 and 0090 and fig. 3). 

16.         As per claim 18, Voigt discloses a non-transitory computer-readable medium comprising instructions stored thereon, that if (note, “if” can be confusing because it’s not guaranteed an actual execution will ever actually take place) executed, causes at least one processor to perform: request a packet (data stream 314 of fig. 3, as discloses in paragraph 0051) to be formed with a header (see paragraphs 0051 and 0090, which teach data stream 314, which inherently understood to include a header) that includes an indication to copy content (intent record 310 portion of data 316, as disclose in paragraphs 0051 and 0090) of the packet to multiple different destinations (multiple SSDs 102) [see paragraph 0051, which discloses “for a write transaction, the intent record 310 and the data 308 are merged 312 to form a data stream 314. The data stream 314 is then sent to the respective SSDs 102, as indicated by line 316, based on the layout template provided by the layout template selector 302, as indicated by line 318. Thus, for a write transaction, each part of the data transfer for each SSD 102 includes both the data 308 and the intent record 310. For a read transaction, only the intent record 310 for each part is sent to the respective SSD 302”] and cause a single copy of the packet to be transmitted to a destination (see fig. 3, which shows only a single data 316 going to each respective SSD 102). 

17.         As per claim 21, Voigt discloses, comprising instructions stored thereon, that if executed, cause at least one processor to perform: configure a network interface to establish and use a remote direct memory access (RDMA) to cause a copy of content of the packet to multiple destinations in memory (see paragraph 0024 and fig. 3).

18.         As per claim 22, Voigt discloses, comprising wherein the packet includes the designation in at least one header portion (see paragraphs 0051 and 0090).


Claim Rejections - 35 USC § 103
19.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


20.	Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Voigt (US pub. 2019/0034103), hereinafter, “Voigt”, in view of Elzur et al. (US pub. 2004/0042483), hereinafter, “Elzur”.

21.         As per claim 23, Voigt discloses “The apparatus of claim 1” [See rejection to claim 1 above], but fails to expressly discloses wherein remote direct memory access (RDMA) queue pairs are associated with communications including the packet, the queue pairs includes at least one send queue and at least one receive queue, the at least one receive queue is to store the packet.
Elzur discloses wherein remote direct memory access (RDMA) queue pairs are associated with communications including the packet, the queue pairs includes at least one send queue and at least one receive queue, the at least one receive queue is to store the packet (see fig. 2 and paragraph 0045).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Elzur’s teaching of offloading TCP processing comprises of receiving an incoming TCP packet at a TEEC and processing at least a portion of the incoming packet once by the TEEC without having to do any reassembly or retransmission by the TEEC, as taught by Elzur, into Voight’s teaching of a system to facilitate direct communications, in an example, an RNIC including a set of layout templates, for the benefit of having queues to assemble and/or re-order IP packets fragmented at the IP layer.

CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-23 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181